    Case: 3:99-cr-00006-RAM-RM Document #: 365 Filed: 01/25/21 Page 1 of 1




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                )
                                              )
                      Plaintiff,              )
                                              )
                      v.                      )      Case No. 3:99-cr-0006
                                              )
IRVINE HODGE, JR.                             )
                                              )
                      Defendant.              )
                                              )


                             ORDER OF CRIMINAL APPOINTMENT

       BEFORE THE COURT is Irvine Hodge, Jr.’s (“Hodge”) motion for appointment of

counsel, filed January 20, 2021. (ECF no. 363.) The Court will grant the motion.

       IT IS ORDERED that Darren John-Baptiste, Esq. is hereby appointed, January 25, 2021,

to represent Hodge with respect to his § 2255 motion. (ECF No. 364.) The Defendant is

presently detained.

       IT IS FURTHER ORDERED that the Office of the United States Marshal shall serve any

and all processes in connection with the above-captioned matter.



Dated: January 25, 2021                           /s/ Robert A. Molloy
                                                  Robert A. Molloy
                                                  DISTRICT JUDGE
